DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because some of the text and reference numbers are very blurry and unreadable (figures 13, 15-16, and 18-23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manthei et al. (US 2001/0019684).
With regards to claim 1, 7, 11, and 17, Manthei et al. discloses a retaining wall block (10) comprising: a block body having: a top (15) and a bottom (16) spaced from the top by a height H; a front (11) and a rear (14) spaced from the front by a depth D; and a first side (12) and a second side (13) spaced from the first side by a length L (figure 1); a vertical interlock system comprising: a female component (27) comprising a groove in the bottom of the block body, the groove being spaced from the front by a depth FB and having a depth G, and a male component (26) extending across the top of the block body between the first side and the second side, the male component being spaced from the front by at least a depth of FB and having a depth no greater than G, wherein a plurality of gaps in the male component comprise: a first gap extending from the first side; a second gap spaced from the first gap by no more than G and a third gap spaced from the second gap and having a third gap length, the third gap extends all the way to the second side (figures 1-4)..Manthei et al. discloses the invention substantially as claimed. However, Manthei et al. is silent about the groove extending from a distance F from the first side through to the second side, wherein F < FB and FB+G < D; and having a first gap length of at least FB; having a second gap length of at least D-FB-G+F, the second gap extending at least to D+F from the first side; a third gap spaced from the second gap and having a third gap length of at least 2F; and a fourth gap spaced from the third gap and having a fourth gap length of at least 2F, the fourth gap extending at least to L-D+F from the first 
Furthermore, it would have been an obvious matter of design choice to modify the amount of male components (26) and the spacing between them, since such a modification would have involve a mere change in the spacing distance and a duplication of elements. A change in dimensions and a duplication of elements is generally recognized as being within the level of ordinary skills in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
As to claim 11, Manthei et al. discloses a retaining wall block (10) comprising:a block body having: a top (15) and a bottom (16) spaced from the top by a height H; a front (11) and a rear (14) spaced from the front by a depth D; and a first side (12) and a second side (13) spaced from the first side by a length L; a vertical interlock system comprising: a female component (27) comprising a groove in the bottom of the block body, the groove being spaced from the front by a depth FB and having a depth G; and a male component (26) extending across the top of the block body between the first side and the second side, the male component being spaced from the front by at least a depth of FB and having a depth no greater than G, wherein the male component comprises: a first male key spaced from the first side by a first gap having a first gap length of at least FB, the first male key having a first male key length of no greater than G; a second male key spaced from the first male key by a second gap; a third male key spaced from the second male key by a third gap having a third gap length of at least 2F;. Manthei et al. discloses the invention substantially as claimed. However, Manthei et al. is silent about the groove extending from a distance F from the first side through to the second side, wherein F < FB and FB+G < D; and having a second gap length of at least D-FB-G+F, the second gap extending at least to D+F from the first side; and a fourth male key spaced from the third male key by a fourth gap having a fourth gap length of at least 2F, the fourth gap extending at least to L-D+F from the first side. Manthei et al. teaches in a different embodiment (figure 5) a block (40) including a female component comprising a groove (48) in the bottom of the block body, the groove extending from a distance F from the first side (41) through to the second side (47). It would have been obvious to one of ordinary skill in the art to modify the groove to extend from a distance of a side as taught by Manthei et al., since it would provide a groove not visible from the end of the walls.
Furthermore, it would have been an obvious matter of design choice to modify the amount of male components (26) and the spacing between them, since such a modification would have involve a mere change in the spacing distance and a duplication of elements. A change in dimensions and a duplication of elements is generally recognized as being within the level of ordinary skills in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
As to claim 2 and 12, Manthei et al. as modified above discloses wherein the male component (26) is spaced from the front by a depth of FB and the first gap length is FB (paragraph 0034). 
As to claim 3 and 13, Manthei et al. as modified above discloses wherein: the male component (26) is spaced from the front by a depth of FB+J, wherein J is a batter offset; and the first gap length is FB+J (paragraph 0034; figure 1).
As to claims 4-5, Manthei et al. as modified above discloses wherein the second gap is spaced from the first gap (figure 1). Manthei et al. discloses the invention substantially as claimed. However, Manthei et al. is silent about wherein the second gap is spaced from the first gap by distance G or by less than G. It would have been an obvious matter of design choice to modify the spacing distance between, since such a modification would have involve a mere change in dimensions of a component. A change in dimensions is generally recognized as 
As to claim 6 and 16, Manthei et al. as modified above discloses: a fifth gap (end gap adjacent to side of the block 10 after modified with at least four male component 26 at the top) spaced from the fourth gap and extending all the way to the second side (figure 1).
As to claim 8, Manthei et al. discloses the invention substantially as claimed. However, Manthei et al. is silent about wherein the third gap is centred at L/2 along the block. It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have a third gap centered, since it has been held that a mere rearrangement of the essential working part of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
As to claim 9 and 19, Manthei et al. Manthei et al. discloses wherein each of the groove (48) and the male component (26) is beveled (figure 1-5). 
As to claim 10 and 20, Manthei et al. discloses a first plurality of retaining wall blocks (10, 40) according to claim 3 or 13, wherein the first side is the left side (47; figure 5); and a second plurality of retaining wall blocks (40) according to claim 3 or 13, wherein the first side is the right side (NOTE: Manthei et al. does not explicitly disclose a block end for an opposite side one skilled would have known to create an similar block with opposite ends so as to finish a wall on the left and right side when needed).
As to claims 14 and 15, Manthei et al. discloses wherein the first male key has a length substantially similar to G. Manthei et al. discloses the invention substantially as claimed. However, Manthei et al. is silent about the first male key has length is G or less than G. It would have been an obvious matter of design choice to modify the size of the first male key (26), since such a modification would have involve a mere change in the size of an element. A change in size of a component is generally recognized as being within the level of ordinary skills in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678